NUMBER 13-16-00163-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

JESUS TORIBIO GUTIERREZ,                                                Appellant,

                                         v.

SAN JUANITA GUTIERREZ,                              Appellee.
____________________________________________________________

             On appeal from the County Court at Law
                   of Kleberg County, Texas.
____________________________________________________________

                        MEMORANDUM OPINION
       Before Chief Justice Valdez and Justices Rodriguez and Garza
                     Memorandum Opinion Per Curiam

      Appellant, Jesus Toribio Gutierrez, attempted to perfect an appeal from a final

decree of divorce entered by the County Court of Kleberg County, Texas, in cause

number 15-025-C. We dismiss for want of jurisdiction.

      Judgment in this cause was signed on November 19, 2015. A motion for new trial

was filed on December 10, 2015, and notice of appeal was filed on March 4, 2016. On
March 24, 2016, the Clerk of this Court notified appellant that it appeared that the appeal

was not timely perfected. Appellant was advised that the appeal would be dismissed if

the defect was not corrected within ten days from the date of receipt of the Court’s

directive. Appellant has not filed a response to the Court’s notice.

       Texas Rule of Appellate Procedure 26.1 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the judgment is signed, unless a motion for

new trial is timely filed. TEX. R. APP. P. 26.1(a)(1). Where a timely motion for new trial

or motion to reinstate has been filed, notice of appeal shall be filed within ninety days

after the judgment is signed. TEX. R. APP. P. 26.1(a).

       A motion for extension of time is necessarily implied when an appellant, acting in

good faith, files a notice of appeal beyond the time allowed by Rule 26.1, but within the

fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of time.

See id. 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617-18 (1997) (construing the

predecessor to rule 26.1). However, appellant must provide a reasonable explanation

for the late filing: it is not enough to simply file a notice of appeal. Id.; Woodard v.

Higgins, 140 S.W.3d 462, 462 (Tex. App.—Amarillo 2004, no pet.); In re B.G., 104 S.W.3d
565, 567 (Tex. App.—Waco 2002, no pet.).

       Pursuant to Texas Rule of Appellate Procedure 26.1, appellant’s notice of appeal

was due on February 17, 2016, but was not filed until March 4, 2016. Appellant’s notice

of appeal refers to an order entered on February 8, 2016, denying the motion for new trial.

Texas Rule of Appellate Procedure 26.1 establishes the deadline for filing a notice of




                                              2
appeal based on the date that the judgment was signed and not from the date of an order

denying a motion for new trial. See TEX. R. APP. P. 26.1(a).

       The Court, having examined and fully considered the documents on file and

appellant’s failure to timely perfect his appeal, is of the opinion that the appeal should be

dismissed for want of jurisdiction. Accordingly, the appeal is hereby DISMISSED FOR

WANT OF JURISDICTION. See TEX. R. APP. P. 42.3(a).



                                                                       PER CURIAM

Delivered and filed the
21st day of April, 2016.




                                             3